DETAILED ACTION
In the Non-Final Rejection mailed 2/8/2022:
Claims 1-8 and 18 were cancelled.
Claims 9-17 and 19-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 5/23/2022 has been entered:
Claims 1-8 and 18-20 are cancelled.
Claims 9-17 and 21 are active.
Claim 21 is new.
The affidavit under 37 CFR 1.132 filed 5/23/2022 is insufficient to overcome the rejection of claim 21, previously claim 9, under 35 USC 103 over Gamache in view of Andrews as set forth in the last Office action.
Number 6 of the affidavit is directed toward par. 12 of Gamache requiring that both the ceramic balls and the adjacent spall liner are required in order to meet NIJ standards, where the spall liner is Kevlar or UHMWPE as described in par. 13. The affidavit also notes that applicant’s specification identifies the hard-ballistic section only includes a multitude of the shaped bodies as designated by element 2 in the figures and not the covering section 5. 
In response, the examiner respectfully notes that, in its current form, claim 21 does not require that the hard-ballistic section comprising the ceramic balls cannot also include the covering section corresponding to the spall liner in Gamache. Claim 21 uses the transitional phrase “comprises” in line 9, indicating that the hard-ballistic section is open-ended and thus may include other components besides the multitude of ballistic-resistant shaped bodies. The claim requires a ballistic protection value of the hard-ballistic section comprising a multitude of ballistic-resistant shaped bodies, which is different than requiring a ballistic protection value of the multitude of ballistic-resistant shaped bodies. Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, the ballistic protection value V50 according to STANAG 2920 is nothing more than a value determined based on known and universally adapted testing requirements of a sample to determine the sample’s ability to stop projectiles (NIJ is another comparable test). The limitation effectively recites that the hard-ballistic section is capable of preventing the penetration of projectiles traveling at least 180 m/s. However, it is elementary that the mere recitation of a function or property, inherently possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. The burden is on the applicant to prove that the subject matter shown in the prior art does not possess the characteristic relied upon. In re Swinehart, 169 USPQ 226 (CCPA 1971). In this case, the examiner has reason to believe that the hard-ballistic section of Gamache would be capable of preventing penetration of projectiles traveling at least 180 m/s. The minimum NIJ protection level is NIJ level 1, which is known to provide ballistic protection from projectiles traveling over 259 m/s. Additionally, AK-47 requires 7.6 mm projectiles and has a known muzzle velocity of 715 m/s. Meanwhile, US Patent 5,763,813, which corresponds to WO 99/50612, which was identified in the International Preliminary Report on Patentability of PCT/EP2017/053355, to which the current application claims priority, states that “a single layer of ceramic pellets… successfully prevents penetration of armor-piercing 7.6 mm calib[er] projectiles” (col. 3 lines 62-64) fired from an AK-47 (col. 4 lines 20-29).
Number 7 of the affidavit states that the hardness value of the shaped bodies must be determined according to DIN EN ISO 6507, as claimed.
In response, the examiner respectfully notes that DIN EN ISO 6507 is a method used to determine the hardness value of the shaped bodies. However, the method of forming a device is not germane to the issue of patentability of the device itself. Said another way, limitations directed to methods of making or using the device are not generally given patentable weight in apparatus claims. In this case, the hardness of the shaped bodies, regardless of the method used to determine the value of said hardness, ultimately has no effect on the structure of the ballistic protective outer apparel item. 
Number 8 of the affidavit states that Andrews is directed to armor to protect land vehicles, ships, and buildings, while Gamache is used for protection to be worn on a human body, rather than being mounted on a vehicle, and thus requires greater flexibility and lighter weight. 
In response, the examiner respectfully notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Andrews is in the field of endeavor of both Gamache and applicant, since all three are directed to the use of ceramic spheres embedded in a matrix for use as armor. 
Further, while Gamache already disclosed the use of ceramic spherical energy-dispersion objects embedded in a polymer matrix arranged in a hexagonal closely packed configuration, Andrews was used only as a teaching reference, in combination with Gamache, to show that it is known in the art to use multiple layers of the ceramic spherical energy-dispersion objects embedded in the polymer matrix, where the ceramic spherical energy-dispersion object in each layer are arranged in the hexagonal closely packed configuration and that each layer is in a closely packed configuration with respect to each other, which has the known benefit of dispersing energy from a projectile among more energy-dispersion objects. As such, the specific teaching relied upon in Andrews is clearly not limited exclusively to armor suitable for vehicles.
Response to Arguments
Applicant's arguments, filed 5/23/2022, have been fully considered. Examiner respectfully disagrees with the positions taken by applicant regarding the patentable weight of the limitations requiring that the ballistic protection value is determined according to STANAG 2920 and that the Vickers hardness is determined according to DIN EN ISO 6507, and it is believed that each of these arguments has been thoroughly addressed throughout prosecution and in the response to the affidavit, above. Additionally, applicant’s argument that Andrews cannot be combined with Gamache is still respectfully found unpersuasive at least for the reasons provided above and in the previous Office action(s).
Applicant’s arguments, filed 5/23/2022, with respect to claims 9-17 have been fully considered and are persuasive. The rejection of claims 9-17 has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 was filed after the mailing date of the Non-Final Rejection on 2/8/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 2012/0312150), herein ‘Gamache’, and further in view of Andrews (US 8096223), herein ‘Andrews’, and Smith (GB 2487966A), herein ‘Smith’, and Jaschke (DE 102010035639A1), herein ‘Jaschke’.
Regarding claim 21, Gamache discloses a ballistic protective outer apparel item (Figs. 1-2; par. 18) comprising: 
at least one ballistic protective material (Figs. 1-2; including liner 130, binder 140, and spheres 150) for protection from ballistic active bodies;
wherein the protective material comprises at least one hard-ballistic section (binder 140 and spheres 150) forming a ballistic contact area (Fig. 2; par. 14; front surface 160);
wherein the hard-ballistic section consists of a multitude of essentially spherical ballistic-resistant shaped bodies (ceramic spheres 150) that are for at least one of absorbing, deflecting and distributing kinetic energy from the ballistic active bodies (par. 12 lines 1-5);
wherein the proportion by volume of the shaped bodies, based on the total volume of the hard-ballistic section, is in the range from 20% by volume to 99% by volume (Fig. 1; view 110);
wherein the shaped bodies within a layer are arranged so as to adjoin one another (Figs. 1-2; par. 12 and 14); 
wherein the multitude of shaped bodies are arranged relative to one another with a maximum density within the hard-ballistic section (Fig. 1; par. 14; the spheres 150 are arranged in a hexagonal close-packed geometric arrangement 180); 
wherein the shaped bodies are permanently bonded to one another by means of a binder (140; par. 18);
wherein the binder in a cured state is at least partially deformable (Fig. 2; pars. 15 and 17-18); and 
wherein the binder is selected from the group consisting of inorganic binders, organic binders, polymer materials, adhesives, and mixtures or combinations of the aforementioned materials (polymer materials; pars. 18, 22-28).
Gamache does not expressly teach wherein the shaped bodies are arranged one on top of another in layers such that a homogeneous three-dimensional microstructure in the form of a multilayer composite is formed by the shaped bodies.
Andrews teaches a ballistic protective armor (101) comprising a plurality of layers (116-117) of ceramic spherical energy-dispersion objects (115) embedded in a polymer matrix (Fig. 2), wherein each of the plurality of layers of spherical energy-dispersion objects are arranged in a hexagonal closely packed configuration (500; Fig. 5) and the two layers are also in a closely packed configuration with respect to each other (col. 17 line 33 – col. 18 line 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hard ballistic section of Gamache to include multiple layers of the spherical shaped bodies arranged in a hexagonal closely packed configuration as taught by Andrews in order to disperse energy from a projectile among significantly more energy-dispersion objects by transferring absorbed energy from spheres in one layer to connecting spheres in another layer (Gamache; col. 17 line 50 – col. 18 line 4).
Gamache further discloses wherein various NIJ levels can be achieved, where NIJ Level 1 is the lowest protection level and is known to provide ballistic protection from projectiles traveling greater than 259 m/s (par. 12), but does not expressly teach wherein the hard-ballistic section has a fragment or ballistic protection value of at least 180 m/s determined according to STANAG 2920.
Smith teaches a body armor system (Fig. 2) comprising a hard plate (d) made of layers of nested spheres held in a polymer matrix (page 11 lines 11-12), wherein the body armor may comprise “one or more hard plate panels for resisting penetration of high velocity projectiles” (page 6 lines 17-18), wherein “features described as being suitable for resisting impact by low velocity projectiles may be defined as being capable of resisting an impact velocity of 500 m/s or less in testing, as defined in NATO armor testing standards STANAG 2920” (page 10 lines 16-18), and wherein “features described as being suitable for resisting impact by high velocity projectiles may be defined as being capable of resisting an impact velocity of more than 500 m/s in testing… and/or in addition, ‘high velocity’ may be defined as a velocity currently protected against using hard plate armor” (page 10 lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the hard-ballistic section of Gamache to have a fragment or ballistic protection value of at least 180 m/s determined according to STANAG 2920 at taught by Smith for the purpose of “resisting penetration of high velocity projectiles” (Smith; page 6 lines 17-18).
Gamache further discloses wherein spheres (150) may be alumina, silicon carbide, or boron carbide with a Vickers Hardness number of at least 30 (par. 20), but does not expressly teach wherein the shaped bodies have a Vickers hardness of at least 1200 HV, determined according to DIN EN ISO 6507.
Jaschke teaches that it is known that wear resistance is determined by surface hardness, where the hardness value is determined by the Vickers hardness test, which is regulated by the DIN EN ISO 6507 (par. 10), and wherein alumina is known to have a surface hardness of 1800 HV (claim 3).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the shaped bodies of Gamache to have a Vickers hardness of at least 1200 HV determined according to DIN EN ISO 6507 in order to avoid premature wear of the shaped bodies (Jaschke; par. 3).
Allowable Subject Matter
Claims 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art neither teaches, nor makes obvious: a ballistic protective outer apparel item comprising at least one ballistic protective material for protection from ballistic active bodies, wherein the protective material comprises a ballistic contact area, wherein the protective material comprises at least one hard-ballistic section assigned to the ballistic contact area or forming the ballistic contact area, for protection from the ballistic active bodies, wherein the hard-ballistic section has a fragment or ballistic protection value V50, determined according to STANAG 2920, of at least 180 m/s, wherein the hard-ballistic section comprises a multitude of ballistic-resistant shaped bodies that are essentially spherical for at least one of absorbing, deflecting and distributing kinetic energy from the ballistic active bodies, wherein the proportion by volume of the shaped bodies, based on the total volume of the hard-ballistic section, is in the range from 20 % by volume to 99 % by volume, wherein the shaped bodies have a Vickers hardness of at least 1200 HV, determined according to DIN EN ISO 6507, wherein the shaped bodies, for formation of a coherent microstructure in the form of a multilayer composite are permanently bonded to one another by means of at least one of sintering, soldering, welding and binding, wherein in the case of binding the binding is performed by means of at least one binder, wherein the binder is selected from the group consisting of (i) inorganic binders; (ii) organic binders; (iii) polymer materials; (iv) adhesives; and (v) mixtures or combinations of the aforementioned materials and wherein the binder in a cured state is at least partially deformable, wherein the shaped bodies are positioned in a homogeneous three-dimensional arrangement to each other, wherein the protective material, in addition to the hard-ballistic section, has at least one soft-ballistic section, wherein the soft-ballistic section is bonded to the hard-ballistic section, wherein the soft-ballistic section takes the form of a textile sheet like material, wherein the soft-ballistic section comprises or consists of fibers of at least one polyolefin of ultrahigh molecular weight, and wherein the protective material comprises multiple hard-ballistic sections and soft-ballistic sections in an alternating arrangement, one on top of another, for formation of a multilayer composite material, as required by independent claim 9.
Dependent claims 10-17 are allowable because they each depend from independent claim 9.
Conclusion
Claims 1-8 and 18-20 are cancelled. Claims 9-17 are allowed. Claim 21 is rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is 571-272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641